 



Exhibit 10.1
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
November 30, 2006, to the Employment Agreement (the “Agreement”), dated as of
December 1, 2005 by and between COMMERCE ENERGY GROUP, INC., a Delaware
corporation, on behalf of itself and any and all of its subsidiaries (together,
the “Company”), and LAWRENCE CLAYTON, JR. (“Executive”).
WITNESSETH:
     WHEREAS, the parties have entered into the Agreement;
     WHEREAS, Section 4(f) of the Agreement provides for the payment of up to
$100,000 by the Company to Executive for expenses and incidental costs
associated with his relocation; provided, however, that $80,000 of such expenses
are required to have been incurred by Executive prior to December 1, 2006;
     WHEREAS, Executive will not have incurred all expenses and incidental costs
expected to be associated with his relocation prior to December 1, 2006;
     WHEREAS, the parties desire to extend the period of time during which
Executive may incur expenses associated with his relocation and continue to
qualify for reimbursement thereof by the Company; and
     WHEREAS, pursuant to and in accordance with Section 16 of the Agreement,
the parties wish to amend the Agreement as set forth in this Amendment;
     NOW, THEREFORE, in consideration of the rights and obligations contained
herein, and for other good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties agree as follows:
     Section 1. Relocation Payment; Reimbursement of Relocation Costs. Section
4(f) of the Agreement is hereby amended and restated in its entirety to read:
     “(f) Relocation Payment; Reimbursement of Relocation Costs. The Company
will provide Executive with a relocation payment in the amount of $20,000 for
incidental costs associated with his relocation, which incidental costs need not
be supported by documentation. In addition, upon submission of documentation
acceptable to the Company, the Company will reimburse Executive for expenses
incurred in connection with Executive’s relocation to a reasonable commuting
distance from the Company’s headquarters office, up to a maximum of $80,000 (for
a combined total possible relocation amount of $100,000), provided that (i) the
documented relocation expense shall have been incurred on or prior to July 1,
2007, and (ii) Executive shall not be related by blood or marriage to any person
who is the provider or an employee of the provider of any service or facility to
which the documented relocation expense relates. The documented relocation
expense reimbursement under this subsection (f) shall cover such items as real
estate commissions paid by Executive in connection with the sale of

 



--------------------------------------------------------------------------------



 



the Texas residence owned by Executive, and closing costs for the purchase by
Executive of a primary residence within a reasonable commuting distance on the
Company’s headquarters office; rent for temporary housing in Southern
California; reasonable costs associated with roundtrip travel by Executive and
his spouse related to house hunting and/or relocation; and reasonable costs
associated with the moving and storage of Executive’s household goods. Any
living expenses (including reasonable travel expenses) incurred by Executive in
Southern California on or after January 1, 2007 shall be deemed relocation
expenses, and Executive shall be entitled to reimbursement therefor under the
above-referenced $80,000 documented relocation expense provision.”
     Section 2. Effect of Amendment. Upon effectiveness of this amendment, each
reference in the Agreement to “this Agreement”, “hereunder,” “hereof” or words
of like import referring to the Agreement shall mean and be a reference to the
Agreement as amended hereby. Except as specifically amended hereby, the
Agreement is and shall continue to be in full force and effect and is in all
respects ratified and confirmed. The execution, delivery and effectiveness of
this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any party under the Agreement.
     Section 3. Incorporation by Reference. The provisions of Sections 7
(Interpretation, Governing Law and Exclusive Forum), 10 (Severability), 11
(Successors and Assigns), 12 (Notices), 14 (Dispute Resolution), 15
(Representations), 16 (Amendments and Waivers) and 20 (Counterparts) of the
Agreement shall be incorporated into this Amendment, mutatis mutandis, as if
references to “this Agreement” in the Agreement were references to “this
Amendment” in this Amendment.
     Section 4. Entire Agreement. Except for Executive’s Stock Option and
Restricted Stock Agreements and his Indemnification Agreement (the form of each
agreement as set forth as an exhibit to this Agreement), all oral or written
agreements or representations, express or implied, with respect to the subject
matter of the Agreement, as amended hereby, are set forth in the Agreement, as
amended hereby.
[remainder of page intentionally left blank; signatures appear on following
page(s)]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to
be executed by as of the date first written above by their respective officers
thereunto duly authorized.

            “Company”


COMMERCE ENERGY GROUP, INC.
      By:   /s/ STEVEN S. BOSS         Name:   Steven S. Boss        Title:  
Chief Executive Officer        “Executive”
      /s/ LAWRENCE CLAYTON, JR.       LAWRENCE CLAYTON, JR.           

3